Reasons for Allowance
Claims 1 and 4-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record, Gazdzinski (8,676,587) show a system and method for providing directions comprising: receiving, at a user terminal, a query spoken by a user (Fig. 1, item 102, col. 6, In 27-40), wherein the query spoken by the user includes a speech utterance indicating (1) a category of business, (ii) a name of the business, and (iii) a location at which or near which the business is disposed, identifying, by processing hardware, the business based on the speech utterance, and providing information (claimed navigation directions) to the business via the user terminal (col. 9, In 1-60, claim 1), wherein recognizing the identifier of the specific business comprises biasing a speech recognition module toward a language model (col. 9, Fig. 1, item 104). In regard to claims 1 and 11, the prior art of reference does not specifically show or suggest the additional feature of determining a name of a geographic location and an indication that the business is located near the geographic location. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR 


/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        January 14, 2022